AMENDMENT NO. 2
TO
LOAN AGREEMENT


           This Amendment No. 2 to Loan Agreement (the “Amendment”) is dated as
of the 23rd  day of June 2011, and is by and between RHI MINERAÇÃO LTDA.
(formerly MINERAL – PARCEIROS EM MINERAÇÃO LTDA.), a Brazilian limited liability
company (the “Creditor”) and REGINALDO LUIZ DE ALMEIDA FERREIRA – ME, a
Brazilian sole proprietorship company (the “Borrower”).


           WHEREAS, the Creditor and the Borrower are parties to that certain
Loan Agreement dated April 4, 2011 (the “Loan Agreement”).  Capitalized terms
used herein without definition shall have the meanings ascribed to such terms in
the Loan Agreement); and


           WHEREAS, the parties have agreed that the Disbursement Date of the
Loan Agreement should be extended from thirty (30) days from the date of the
Loan Agreement to July 15, 2011.


           NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties to this Amendment, each intending to be legally bound,
hereby agree as follows:


1. Amendment to Loan Agreement.  Section 2.3 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:
 
“2.3           For the purposes under this Agreement, CREDITOR shall make
available to BORROWER, the first LOAN installment equivalent in Reais to US$
4,131,176.00 (four million one hundred thirty-one thousand one hundred
seventy-six US dollars) in only one disbursement to be made on or before July
15, 2011 (hereinafter simply referred to as "DISBURSEMENT DATE").”


“2.3.1           For the purposes under this Agreement, CREDITOR shall make
available to BORROWER, a late fee of US $300,000 (three hundred thousand US
dollars), which is being paid to extend the loan agreement an additional thirty
(30) days past the date due on Amendment # 1 and will be paid at the same time
that the first LOAN installment above is made to the BORROWER.”


2. Full Force and Effect. Except as expressly modified by this Amendment, all of
the terms, covenants, agreements, conditions and other provisions of the Loan
Agreement shall remain in full force and effect in accordance with their
respective terms.
 


[Remainder of page intentionally left blank]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Amendment has been executed as of, and is effective as
of, the day and year first written above.


 
 

 
MINERAL – PARCEIROS EM MINERAÇÃO LTDA., as Creditor




By:  /s/ Michael Campbell                                                
Name:  Michael Campbell
Title:    President




REGINALDO LUIZ DE ALMEIDA FERREIRA –
ME, as Borrower




By:  /s/ Reginaldo Luiz De Almeida Ferreira                
Name:  Reginaldo Luiz De Almeida Ferreira
Title:    Owner

 
 
 
 

--------------------------------------------------------------------------------

 